Case: 4:15-cr-00404-HEA Doc. #: 3056 Filed: 02/26/21 Page: 1 of 2 PageID #: 15507




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )      S5-4:15CR 404 HEA/NAB
               Plaintiff,                            )
                                                     )
       v.                                            )
                                                     )
MICHAEL GRADY, and
OSCAR DILLON, III,                                   )
                                                     )
               Defendants.                           )

      UNITED STATES OF AMERICA’S NOTICE OF INTENT TO INTRODUCE
               SELF-AUTHENTICATING RECORDS AT TRIAL


       COMES NOW the United States of America, and states that it intends to rely upon

additional certified records of the following entity pursuant to Federal Rule of Evidence 902:

       Sprint case number 2016-031377 including call detail records with historic cell cite

information for phone number XXX-XXX-2083, previously produced in motion discovery batch

10 on August 21, 2018.

       Copies of the records and accompanying certification was provided to counsel for

defendants in discovery as listed above.

                                             Respectfully submitted,


                                             SAYLER A. FLEMING
                                             United States Attorney

                                             s/Michael A. Reilly
                                             MICHAEL A. REILLY, #43908MO
                                             Assistant United States Attorney




                                                1
Case: 4:15-cr-00404-HEA Doc. #: 3056 Filed: 02/26/21 Page: 2 of 2 PageID #: 15508




                                CERTIFICATE OF SERVICE

        I hereby certify that on February 26, 2021, a copy of the foregoing was filed
electronically with the Clerk of the Court to be served by operation of the Court’s electronic
filing system upon all counsel of record.


                                             s/Michael A. Reilly
                                             MICHAEL A. REILLY, #43908MO




                                                 2
